DETAILED ACTION1.  
0.  This corrected action is to consider IDS filed 12/17/2021.
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  The Action is responsive to Applicant’s Remarks, Arguments and Arguments filed 09/28/2021.
Information Disclosure Statement
3. The information disclosure statements filed 09/28/2021 and 08/09/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.

4.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1-20 are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Non-Final Office Actions of 02/02/2021 and 06/28/2021, the rejections were made under U.S.C. $ 103, respectively, as being unpatentable over
Singh et al.: "DIMENSION GROUPING AND REDUCTION FOR MODEL GENERATION, TESTING, AND DOCUMENTATION", (U.S. Application Publication US 20180285685 A1, filed November 7, 2017 and published October 4, 2018, hereafter "Singh"), in view of 
Das et al.: "RECOMMENDING ANALYTIC TASKS BASED ON SIMILARITY OF DATASETS", (U.S. Application Publication US 20180181641 A1, filed June 23, 2015 and published June 28, 2018, hereafter "Das"); and
Singh et al.: "DIMENSION GROUPING AND REDUCTION FOR MODEL GENERATION, TESTING, AND DOCUMENTATION", (U.S. Application Publication US 20180285685 A1, filed November 7, 2017 and published October 4, 2018, hereafter "Singh"), in view of 
TEYER: "PROVIDING A SIMPLE AND FLEXIBLE DATA ACCESS LAYER", (U.S. Application Publication US 20200285619 A1, filed March 7, 2019 and published September 10, 2020).

Based on the arguments submitted 09/28/2021 by the Applicant, the merits of the application has been fully reviewed thoroughly in view of the consecutive non-final rejections.
With respect to the subject matters of adapting database schema based on the data shape analyzed from time series data ingested to a database, prior art search has been conducted to including schema being updated, adapted, modified, evolved, changed and transformed, based on the data shape or data structure analyzed from data ingested to a database, over prior domains Google Searches, Google Patens and Scholar, IEEE, IP Discover, EAST (USPOT-based), IEEE and ACM.

An updated below collection of references was accordingly retrieved and reviewed thoroughly in respect of the subject matters required by the Application.
Singh et al.: "DIMENSION GROUPING AND REDUCTION FOR MODEL GENERATION, TESTING, AND DOCUMENTATION", (U.S. Application Publication US 20180285685 A1, filed November 7, 2017 and published October 4, 2018, hereafter "Singh"); 
Das et al.: "RECOMMENDING ANALYTIC TASKS BASED ON SIMILARITY OF DATASETS", (U.S. Application Publication US 20180181641 A1, filed June 23, 2015 and published June 28, 2018, hereafter "Das");
WILLIAMS et al.: "SCHEMA DATA STRUCTURE", (U.S. Application Publication US 20190325045 A1, filed April 20, 2018 and published October 24, 2019, hereafter "WILLIAMS"); 
Shamsutdinov: "AUTONOMOUS INTERDEPENDENT REPOSITORIES", (U.S. Application Publication US 20190251198 A1, filed February 12, 2018 and published August 15, 2019); and 
Venkatasubramanian et al.: "SYSTEM AND METHOD FOR ENABLING EXTRACT TRANSFORM AND LOAD PROCESSES IN A BUSINESS INTELLIGENCE SERVER", (U.S. Application Publication US 20180285685 A1, filed May 3, 2011 and published December 1, 2011, hereafter" Venkatasubramanian").

In the listing of references, Singh and Das were applied in the last round of non-final rejections and the Applicant was not seemed being persuaded that the references, as a whole, fully disclosed the subject matter as recited in the Application.

As per WILLIAMS, the reference was dedicated to a DaaS ecosystem provider providing the use of devices for generating, collecting, and processing large volume of data. WILLIAMS disclosed collecting time series data and generating data table or other data structure based on the schema data structure, a teaching of creating schema based on data structure, conceptually reading on data shape to some stretched degree.

In respect of Shamsutdinov, the reference focused on enabling users to share data across web site, mobile, and/or desktop applications (Apps), via an autonomous interdependent repositories (AIR) database. Shamsutdinov teaches data shape may change as repository Schema evolves. Though, the reference is considered conceptually relevant, however, Shamsutdinov teaches data shape changes based on data schema evolving, opposite to the Application’s evolving data schema based on data shape of ingested data.

With respect to Shamsutdinov, the reference concerned data warehouses and business intelligence, and particularly to supporting extract, transform, and load metadata in a business intelligence server. Shamsutdinov teaches taking a joined set of source tables and representing a data shape of the joined set of source tables using a transformation.
The listed references each was considered as disclosing some portions of the Application’s subject matters, however, it seems the set of references individually or in combination does not fully disclose all subject matter recited in the application as a whole.
 
In view of the above, a further review of the claimed subject matter that is specifically limited to adapting database schema based on the data shape of its ingested data, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
 “accessing time series data ingested into a time series database according to a time series database schema over a time period, 
wherein time series data comprises a plurality of dimensions;
analyzing the time series data of the time period to determine a data shape of the time series data of the time period;
determining whether to adapt the time series database schema based at least in part on the data shape of the time series data of the time period;
adapting the time series database schema based at least in part on the data shape of the time series data of the time period; and
ingesting time series data into the time series database according to the time series database schema”. 

An update search on prior art in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 13 and 20. 
Claims (2-12) and (14-19) are directly or indirectly dependent upon the independent claims 1, and 13, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed. 
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
KUEN LU
Examiner
Art Unit 2156  
KUEN LU
Examiner
Art Unit 2156  
February 18, 2022